DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         MARIAH H. SOLER,
                            Appellant,

                                   v.

              F&L CONSULTING OF SOUTH FLORIDA, INC.,
                             Appellee.

                             No. 4D21-3248

                             [July 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE21000916.

  Mariah H. Soler, Pembroke Pines, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.